DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 should read ”A disc”.
In claim 4, line 4, the redundant “from the” should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
With regards to these claims, the “offset” language does not appear to be properly described in the specification and thus cannot be regarded as complying with the written description requirement.  Examiner requests clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wess (US 2015/0336133).
Wess (fig. 1-13) teaches a disc for use in a disc screen comprising:
(re: claim 1)  a longitudinal disc axis (fig. 2-3 with axis extending length of shaft 20);
a hub (20) extending a length along the longitudinal disc axis, the hub further comprising:
 a hub surface (fig. 2, 3, 8 and para. 50-52, 56-58 teaching that sorting elements 3, 3’ create hub surface with a helical ridge structure);

 wherein a cross-section of the hub taken perpendicular to the longitudinal disc axis is non-circular (para. 53 teaching that cross-section of shaft can be hexagon, octagon, wherein each polygonal corner can be regarded as forming a lobe);
(re: claim 2) wherein the hub comprises multiple lobes (Id.); 
(re: claim 3) wherein the helical ridge extends away from hub surface at a height, and the height is constant for the length of the helical ridge (fig. 2).

Wess (fig. 1-13) further teaches a disc screen comprising
(re: claim 5)  a first and second adjacent discs (fig. 2), each disc comprising:
a longitudinal disc axis (fig. 2-3 with axis extending length of shaft 20);
a hub (20) extending a length along the longitudinal disc axis, the hub further comprising:
 a hub surface (fig. 2, 3, 8 and para. 50-52, 56-58 teaching that sorting elements 3, 3’ create hub surface with a helical ridge structure);
 a helical ridge structure extending away from the hub surface and twisting about the longitudinal axis at least 360 degrees (Id.); and
 wherein a cross-section of the hub taken perpendicular to the longitudinal disc axis is non-circular (para. 53 teaching that cross-section of shaft can be hexagon, octagon, wherein each polygonal corner can be regarded as forming a lobe);
 wherein the helical ridge structure from the first disc is interleaved with the helical ridge structure of the second disc (fig. 1, 2);
(re: claim 6) wherein the helical ridge of the first disc forms a gap with the hub surface of the second disc, and when the two discs are rotated in the same direction, the width of the gap 
(re: claim 7) wherein the position of the gap moves along the direction of the longitudinal axis of the first disc (fig. 1, 2); 
(re: claim 8) wherein the position of the gap relative to the center of the hub of the first disc is not substantially constant (para. 51 teaching that adjacent discs can be rotative relative or moved axially to vary the gap);
(re: claim 9) wherein the helical ridge for each disc extends away from hub surface at a height, and the height is constant for the length of the helical ridge (fig. 2);
(re: claim 10)  wherein the hub of both the first and second discs comprises multiple lobes (para. 53).

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 10, 2021